Citation Nr: 0726620	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-08 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, to include muscle strain and degenerative 
arthritis of the lumbar spine.

2.  Entitlement to service connection for a low back 
disability, to include muscle strain and degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Manila, Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's request to 
reopen his claim for service connection for a low back 
disability.

The veteran testified before the undersigned at a 
videoconference hearing in February 2007.  A transcript of 
this hearing is of record.  

The issue of entitlement to service connection for a low back 
disability, to include muscle strain and degenerative 
arthritis of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1981 rating decision, the RO denied 
entitlement to service connection for a low back disability.  
The veteran did not file a timely appeal with respect to this 
issue. 

2.  Evidence received since the March 1981 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a low back 
disability. 


CONCLUSIONS OF LAW

1.  The March 1981 decision, which denied entitlement to 
service connection for a low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

2.  Evidence received since the March 1981decision is new and 
material and the claim of entitlement to service connection 
for a low back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  



Analysis

A March 1981 rating decision denied service connection for a 
low back disability on the basis that no disability of the 
back was noted on the veteran's retirement examination.  The 
veteran did not appeal the March 1981 rating decision, and it 
is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a low back disability.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

The veteran filed an application to reopen his claim for 
service connection for a back disability in December 2003.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the March 1981 rating decision 
includes the veteran's February 2007 testimony that he had a 
continuity of low back symptoms since initially injuring his 
back in 1980.  The veteran stated that since the injury, he 
has been in continuous pain.

Additionally, in November 2005 the veteran submitted a May 
2005 letter, from a physician who indicates a possible nexus 
between a current back disability and service.  

The testimony that he had continued to suffer from the low 
back condition pertains to the previously unestablished 
element of a link between a current low back disability and 
an injury while the veteran was in service.  The May 2005 
private physician's opinion also pertains to this previously 
unestablished element.  Therefore, new and material evidence 
has been submitted and the claim for service connection for a 
low back disability is reopened.   


ORDER

New and material evidence has been submitted and the claim 
for service connection for a low back disability is reopened.


REMAND

The veteran reports that immediately following his retirement 
from service he received medical treatment for his back 
disability at the McClellan Air Force Base in California.  
The veteran asserts that insufficient effort has been made to 
obtain the post service records of his medical treatment at 
military facilities from 1981 to 1993.  The Board notes that 
McClellan AFB is now closed.  A DD Form 877 dated in June 
2000 indicates that the veteran's post service medical 
records were forwarded to St. Louis in 1993 and provides an 
accession number of [redacted].  Since there is 
documentation that these post service medical records exist, 
and since a proper request for these records has not been 
made, this case must be remanded in order that such records 
may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC along with any other 
appropriate Federal Repository and 
request all of the veteran's medical 
records dated from January 1981 to 
December 1993.  The request should 
contain the accession number: [redacted]
and note that veteran was a civilian at 
the time of this military medical 
treatment.  If such records are not 
obtainable, documentation of such should 
be included in the veteran's claims 
files.

2.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC) and be 
afforded an applicable time to respond.


Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Robert E. P. Jones 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


